Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 1 of 22            FILED
                                                                2018 Oct-09 PM 04:03
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 2 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 3 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 4 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 5 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 6 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 7 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 8 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 9 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 10 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 11 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 12 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 13 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 14 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 15 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 16 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 17 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 18 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 19 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 20 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 21 of 22
Case 4:18-cv-01659-ACA Document 1 Filed 10/09/18 Page 22 of 22
